THE STATE OF SOUTH CAROLINA 

               In The Supreme Court 


   The State, Respondent,

   v.

   Alfred Adams, Petitioner.

   Appellate Case No. 2012-212779



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



               Appeal from Charleston County
           J. C. Nicholson, Jr., Circuit Court Judge


                     Opinion No. 27445 

        Heard May 7, 2014 – Filed September 10, 2014 



              REVERSED AND REMANDED


   Appellate Defender Robert M. Pachak, of Columbia, for
   Petitioner.

   Attorney General Alan M. Wilson, Chief Deputy
   Attorney General John W. McIntosh, Senior Assistant
   Deputy Attorney General Salley W. Elliott, and Senior
   Assistant Deputy Attorney General Deborah R.J. Shupe,
   all of Columbia, and Solicitor Scarlett Wilson, of
   Charleston, for Respondent.
JUSTICE KITTREDGE: Believing Petitioner Alfred Adams was a drug dealer,
officers from the North Charleston South Carolina Police Department (NCPD),
acting without a warrant, placed a Global Positioning System (GPS)1 device on a
vehicle driven by Adams. After monitoring Adams' travel to Atlanta, Georgia, and
upon his return to South Carolina, law enforcement stationed a drug canine unit on
the interstate within the NCPD's jurisdiction, with instructions to conduct a traffic
stop on Adams' vehicle. An officer conducted the requested traffic stop and
discovered cocaine in Adams' possession, which resulted in Adams' arrest. Adams
moved to suppress the drugs, arguing that the warrantless installation of the GPS
device violated the Fourth Amendment. The trial court denied Adams' motion,
finding no constitutional violation. The court of appeals found the warrantless
installation of the GPS device violated the Fourth Amendment but determined that
the exclusionary rule did not apply because "Adams's traffic violations were
intervening criminal acts sufficient to cure the taint arising from unlawfully
installing the [GPS] device and monitoring the vehicle." State v. Adams, 397 S.C.
481, 489, 725 S.E.2d 523, 527–28 (Ct. App. 2012). We reverse and remand.

                                         I.

In 2008, a confidential informant approached the NCPD and informed officers that
Adams was selling cocaine and heroin in the North Charleston area. The
confidential informant informed officers that Adams purchased drugs from Atlanta
and New York. After an investigation, officers installed a GPS device on the
undercarriage of Adams' car, which was parked in a public garage in Charleston.
Officers inexplicably did not obtain a warrant or court authorization for the
installation of the GPS device. Thereafter, the officers monitored Adams'
movements by way of the GPS data. Five days after installing the device, the GPS
data indicated that Adams' vehicle was in Atlanta.

When Adams' vehicle was returning toward Charleston, investigators contacted
Sergeant Timothy Blair and instructed him to position himself, along with a drug
canine, at a rest area on Interstate 26 in North Charleston. Sergeant Blair, who was
aware that Adams was a suspected drug dealer, was instructed be on the lookout
for Adams and to conduct a traffic stop. Soon thereafter, Sergeant Blair observed
Adams' vehicle and pulled onto the interstate behind it. A short time later, Adams

1
  "Global Positioning System (GPS) data is a technique by which radio signals are
received . . . from a system of satellites in geosynchronous orbit and interpreted by
programs to provide highly accurate location data." In re Smartphone Geolocation
Data Application, 977 F. Supp. 2d 129, 137 (E.D.N.Y. 2013).
committed an improper lane change. Sergeant Blair did not, however, initiate a
traffic stop. Instead, Sergeant Blair continued to follow Adams, observed another
traffic violation, and waited for Adams to drive near Charleston Southern
University before turning on his blue lights and directing Adams to pull over.

This was no ordinary traffic stop. Sergeant Blair immediately called for backup
and drew his weapon as he approached the vehicle. The backup officer, Officer
James Greenawalt, arrived one or two minutes later. Sergeant Blair directed
Greenawalt to remove Adams from the vehicle and run a license check.
Meanwhile, Sergeant Blair used the dog to conduct a perimeter sniff of Adams'
vehicle. The dog alerted to the driver's door of Adams' vehicle.

At this point, Sergeant Blair instructed Greenawalt to pat Adams down for
weapons. In doing so, Greenawalt felt a "jagged, round object" near Adams' groin
that he believed to be narcotics. Greenawalt retrieved the item, which was 141.62
grams of cocaine.

Adams was charged with trafficking cocaine and possession with the intent to
distribute cocaine within proximity of a school.

                                         II.

Prior to trial, Adams moved to suppress the seized evidence, contending that the
installation and monitoring of the GPS device violated the Fourth Amendment and
section 17-30-140 of the South Carolina Code (2014), which requires officers to
obtain a court order prior to installing a mobile tracking device.

In response, the State first contended that there was no constitutional violation,
relying on United States v. Knotts for the proposition that "[a] person travelling in
an automobile on public thoroughfares has no reasonable expectation of privacy in
his movements from one place to another." 460 U.S. 276, 281 (1983). Second, the
State admitted that the officers did not obtain court authorization pursuant to
section 17-30-140. In fact, the officers did not even know about the statute's
existence. The State nevertheless claimed that, even if the officers violated the
statute, suppression was not warranted absent a constitutional violation.

The trial court found that officers violated section 17-30-140 by not obtaining a
court order prior to installing the GPS device. Clearly disturbed by the State's
failure to comply with section 17-30-140, the trial court remarked: "Start following
the statute or at some point in time, [the evidence is] going to be suppressed."
Ultimately, however, the trial court found no constitutional violation and
concluded that the statutory violation alone did not warrant suppression of the drug
evidence.

The case proceeded to a bench trial. The trial court found Adams guilty of
trafficking cocaine and sentenced him to twenty-five years in prison and a $50,000
fine.2

Adams appealed to the court of appeals, during the pendency of which, the United
States Supreme Court issued United States v. Jones, 132 S. Ct. 945 (2012). In
Jones, the Supreme Court held that "the Government's [warrantless] installation of
a GPS device on a target's vehicle, and its use of that device to monitor the
vehicle's movements, constitutes a 'search.'" 132 S. Ct. at 949. While the Supreme
Court's holding of a Fourth Amendment violation was unanimous, the majority's
rationale was based on a theory of trespass, characterizing the government's
conduct as the physical occupation of private property for the purpose of obtaining
incriminating evidence. Id.

Relying on Jones, the court of appeals found that the failure to obtain a warrant
violated the Fourth Amendment. Adams, 397 S.C. at 488–89, 725 S.E.2d at 527.
However, the court of appeals held that the exclusionary rule did not apply because
"Adams's traffic violations were intervening criminal acts sufficient to cure the
taint arising from unlawfully installing the device and monitoring the vehicle." Id.
at 489, 725 S.E.2d at 527.

We issued a writ of certiorari to review the court of appeals' decision. The State
has not challenged the court of appeals' holding that officers violated the Fourth
Amendment. Thus, the only question before this Court is whether suppression
may be avoided by the intervening criminal acts doctrine, or some other alternative
sustaining ground.


2
  The trial court directed a verdict of acquittal for Adams on the proximity charge,
for the proximity charge was the result of the officer's decision to conduct the
traffic stop near Charleston Southern University. As the trial court observed, "all
[Adams] was doing was following the direction of the police officer who stopped
him [with] a blue light and he just happened to be across the street from Charleston
Southern University." After directing a verdict for Adams, the trial court agreed to
the State's request to nolle pros the proximity charge.
                                         III. 


"In criminal cases, this Court only reviews errors of law." State v. Gamble, 405
S.C. 409, 415, 747 S.E.2d 784, 787 (2013) (citing State v. Jacobs, 393 S.C. 584,
586, 713 S.E.2d 621, 622 (2011)). "On appeals from a motion to suppress based
on Fourth Amendment grounds, this Court applies a deferential standard of review
and will reverse if there is clear error." State v. Tindall, 388 S.C. 518, 521, 698
S.E.2d 203, 205 (2010) (citing State v. Khingratsaiphon, 352 S.C. 62, 70, 572
S.E.2d 456, 459 (2002)). However, this Court reviews questions of law de novo.
State v. Whitner, 399 S.C. 547, 552, 732 S.E.2d 861, 863 (2012) (citations
omitted).

                                         A.

Adams contends that the court of appeals erred in finding that his traffic violations
were intervening criminal acts that dissipated the taint from the unlawful search
and concluding the facts did not warrant suppression. We agree.

The exclusionary rule "is a judicially created remedy designed to safeguard Fourth
Amendment rights generally through its deterrent effect, rather than a personal
constitutional right of the party aggrieved." United States v. Calandra, 414 U.S.
338, 348 (1974). The remedy of exclusion "compel[s] respect for the
constitutional guaranty in the only effectively available way—by removing the
incentive to disregard it." Elkins v. United States, 364 U.S. 206, 217 (1960)
(citation omitted). However, "[t]he fact that a Fourth Amendment violation
occurred . . . does not necessarily mean that the exclusionary rule applies."
Herring v. United States, 555 U.S. 135, 140 (2009) (citing Illinois v. Gates, 462
U.S. 213, 223 (1983)). To that end, courts have recognized several exceptions to
the exclusionary rule,3 two of which are implicated in this case—the
attenuation/intervening act doctrine and the good-faith reliance exception. We turn
first to the court of appeals' holding that suppression was not warranted because
Adams' traffic violations were intervening criminal acts.



3
 See, e.g., United States v. Leon, 468 U.S. 897, 919 (1984) (good-faith reliance);
Nix v. Williams, 467 U.S. 431, 443 (1984) (inevitable discovery); United States v.
Crews, 445 U.S. 463, 471 (1980) (independent source doctrine); Wong Sun v.
United States, 371 U.S. 471, 486–91 (1963) (attenuation).
"Generally, evidence derived from an illegal search or arrest is deemed fruit of the
poisonous tree and is inadmissible." United States v. Najjar, 300 F.3d 466, 477
(4th Cir. 2002) (citing Wong Sung v. United States, 371 U.S. 471, 484–85 (1963)).
"However, not all evidence conceivably derived from an illegal search need be
suppressed if it is somehow attenuated enough from the violation to dissipate the
taint." Id. "To determine whether the derivative evidence has been purged of the
taint of the unlawful search, we [may] consider several factors, including: (1) the
amount of time between the illegal action and the acquisition of the evidence; (2)
the presence of intervening circumstances; and (3) the purpose and flagrancy of the
official misconduct." United States v. Gaines, 668 F.3d 170, 173 (4th Cir. 2012)
(citing Brown v. Illinois, 422 U.S. 590, 603–04 (1975)).

The court of appeals relied on State v. Nelson, 336 S.C. 186, 519 S.E.2d 786
(1999), to support its finding of attenuation. We find Nelson inapplicable to this
case. In Nelson, a police officer was driving behind the defendant and flashed his
high beam lights to get the defendant's attention. 336 S.C. at 189, 519 S.E.2d at
787. The defendant responded by driving through a stop sign. Id. The officer
followed and conducted a traffic stop. Id. After approaching the vehicle, the
officer smelled alcohol, and the defendant refused to participate in field sobriety
tests. Id. On appeal, this Court held that "even assuming [the officer's] initial
attempt to stop Defendant would have violated the Fourth Amendment, [the
officer] was nonetheless justified in making the stop after Defendant committed the
subsequent traffic infractions." Id. at 193, 519 S.E.2d at 789. This Court's
rationale was that "'[t]here is a strong policy reason for holding that a new and
distinct crime, even if triggered by an illegal stop, is a sufficient intervening event
to provide independent grounds for arrest.'" Id. at 194, 519 S.E.2d at 790 (quoting
United States v. Sprinkle, 106 F.3d 613, 619 (4th Cir. 1997)).

Here, however, Adams' traffic violations provide an insufficient attenuation from
the taint of the illegal search. The traffic stop was entirely predicated on the
information obtained from the GPS device and law enforcement's desire to search
Adams and his vehicle for drugs. The patrol officer was instructed to find a basis
to stop Adams' vehicle so that a search for drugs could be conducted. Even the
trial court, without the benefit of Jones, repeatedly referred to the stop of Adams'
vehicle as "a trap," noting that officers "would have never got[ten] behind [Adams]
to get the traffic violation if [officers] hadn't had the tracking device." The court of
appeals characterized the traffic violations as "intervening criminal acts sufficient
to cure the taint arising from unlawfully installing the device[,]" a view which we
respectfully reject. Adams, 397 S.C. at 489, 725 S.E.2d at 527–28.
We cannot endorse the court of appeals' reasoning, which would unwittingly
provide a blueprint for circumventing the protections of the Fourth Amendment.
Indeed, were we to sanction the intervening acts rule under these circumstances,
law enforcement would be free to install a GPS device on a suspect's vehicle
without a warrant, track the suspect with impunity, and cure all ills from the
underlying Fourth Amendment violation by waiting for a fortuitous traffic offense.
See Maryland v. Wilson, 519 U.S. 408, 423 (1997) (Kennedy, J. dissenting)
("[United States Supreme Court precedent] allow[s] the police to stop vehicles in
almost countless circumstances." (citing Whren v. United States, 517 U.S. 806
(1996)); Elizabeth E. Joh, Discretionless Policing: Technology and the Fourth
Amendment, 95 Cal. L. Rev. 199, 210 n.61 (2007) ("Many traffic officers say that
by following any vehicle for 1 or 2 minutes, they can observe a basis on which to
stop it.") (citation and quotation omitted)). Such an affront to the Fourth
Amendment would render Jones meaningless and would not serve the exclusionary
rule's stated purpose of deterring unlawful police conduct. See State v. Brown, 401
S.C. 82, 92, 736 S.E.2d 263, 268 (2012) ("[T]he exclusionary rule's sole purpose is
to deter future Fourth Amendment violations . . . .").

Because each of the three attenuation factors weighs against admission of the
seized evidence, we hold that Adams' traffic violations were not intervening
criminal acts sufficient to dissipate the taint from the underlying Fourth
Amendment violation.4

                                        B.

By way of additional sustaining ground, the State invites us to find that the
exclusionary rule should not apply because the officers relied in objective good

4
  Accord United States v. Lee, 862 F. Supp. 2d 560, 564–67 (E.D. Ky. 2012)
(applying the exclusionary rule when officers installed a GPS device without a
warrant, waited for the defendant to return from a drug pickup, and pulled the
defendant over for not wearing a seatbelt, based on a finding that the illegal
installation of the GPS device did not sever the causal connection between the
illegal search and the stop); State v. Jackson, 435 S.W.3d 819, 827 (Tex. App.
2014) (finding that exclusion was appropriate even though officers observed the
defendant commit a speeding violation); Hamlett v. State, 753 S.E.2d 118, 128
(Ga. App. 2013) (excluding evidence seized after a GPS device was installed on
defendant's vehicle without a warrant and officers pulled the defendant over for
having a broken brake light).
faith on binding precedent that authorized the placement of a GPS device without a
warrant. The presence of our state statute requiring a warrant and the absence of
any pre-Jones binding precedent in this federal circuit authorizing the placement of
a GPS device without a warrant compel us to reject the proposed additional
sustaining ground.

In Davis v. United States, the United States Supreme Court stated that the
exclusionary rule does not apply in cases where "the police act with an objectively
'reasonable good-faith belief' that their conduct is lawful." 131 S. Ct. 2419, 2427
(2011) (quoting United States v. Leon, 468 U.S. 897, 909 (1984)). The Davis court
explained, "[r]esponsible law-enforcement officers will take care to learn 'what is
required of them' under Fourth Amendment precedent and will conform their
conduct to these rules." Id. at 2429 (quoting Hudson v. Michigan, 547 U.S. 586,
599 (2006)). "But by the same token, when binding appellate precedent
specifically authorizes a particular police practice, well-trained officers will and
should use that tool to fulfill their crime-detection and public-safety
responsibilities." Id. (first emphasis added). This is so because "[a]n officer who
conducts a search in reliance on binding appellate precedent does no more than
'ac[t] as a reasonable officer would and should act' under the circumstances." Id.
(quoting Leon, 468 U.S. at 920).

The State contends that two United States Supreme Court cases—United States v.
Knotts, 460 U.S. 276 (1983) and United States v. Karo, 468 U.S. 705 (1984)—
constitute binding precedent that specifically authorized officers to install a
tracking device on Adams' car without a warrant. We disagree.

In Knotts, law enforcement, with the owner's consent, concealed a beeper5 in a
container of chloroform that was eventually loaded onto a target vehicle. 460 U.S.
at 278. Law enforcement then monitored the beeper and maintained surveillance
on the target vehicle, ultimately arresting Knotts several days after he took
possession of the container. Id. at 279. The Supreme Court found no Fourth
Amendment violation, upholding the warrantless use of the beeper because "[a]

5
  "A beeper is a radio transmitter, usually battery operated, which emits periodic
signals that can be picked up by a radio receiver." Knotts, 460 U.S. at 277.
Conversely, a GPS device uses "signals from multiple satellites" to relay location
data (often accurate to within 50 to 100 feet) to a computer. Jones, 132 S. Ct. at
948. This distinction is noteworthy because beepers serve as aids to law
enforcement already conducting physical surveillance, while a GPS enables
officers to take a passive role and simply monitor location data from a computer.
person travelling in an automobile on public thoroughfares has no reasonable
expectation of privacy in his movements from one place to another." Id. at 281.

One year later, in Karo, the Supreme Court "addressed the question left open by
Knotts, whether the installation of a beeper in a container amounted to a search or
seizure." Jones, 132 S. Ct. at 952 (citing Karo, 468 U.S. at 713). In Karo, law
enforcement officers installed a beeper inside a container of chemicals prior to the
container being transferred to the buyer. Karo, 468 U.S. at 707. "As in Knotts, at
the time the beeper was installed the container belonged to a third party, and it did
not come into possession of the defendant until later." Jones, 132 S. Ct. at 952
(citing Karo, 468 U.S. at 708). The Court held that, because the beeper was
installed with the consent of the owner of the container, no search or seizure
occurred because "[t]he mere transfer to Karo of a can containing an unmonitored
beeper infringed no privacy interest." Karo, 468 U.S. at 712.

Neither Knotts nor Karo involved, much less expressly or impliedly authorized, a
physical trespass as occurred in this case. As the Supreme Court observed in
Jones, "Knotts noted the limited use which the government made of the signals
from [the] particular beeper, and reserved the question whether different
constitutional principles may be applicable to dragnet-type law enforcement
practices of the type that GPS tracking [makes] possible . . . ." Jones, 132 S. Ct. at
952 n.6 (internal citations and quotations omitted). Moreover, no pre-Jones
precedent in this federal circuit extended Knotts or Karo to the installation and
monitoring of a GPS device. We conclude Knotts and Karo did not constitute
binding precedent that authorized law enforcement's warrantless actions in this
case.

Having found no support in federal jurisprudence for the State's use of the GPS in
this case, we turn now to South Carolina law.

Prior to Jones, no South Carolina appellate decision addressed the constitutionality
of the warrantless installation and monitoring of a GPS device. There is, however,
a state statute that squarely addresses law enforcement's use of electronic tracking
devices. In 2002, as a part of the South Carolina Homeland Security Act,6 the
legislature enacted a statute that provides that "[t]he Attorney General or any
solicitor may make application to a judge of competent jurisdiction for an order
authorizing or approving the installation and use of a mobile tracking device by the

6
    Act No. 339, 2002 S.C. Acts 3619.
South Carolina Law Enforcement Division or any law enforcement entity of a
political subdivision of this State." S.C. Code Ann. § 17-30-140(A). This
statutory requirement "provide[s] law enforcement . . . with the proper means and
tools to enable them to protect and defend South Carolina and her citizens while
preserving individual constitutional rights and liberties." Act No. 339, 2002 S.C.
Acts 3625.

At the suppression hearing, the State acknowledged to the trial court that the
officers involved in the investigation did not know about this statutory requirement
but sought to justify the failure to obtain a court order pursuant to the statute on the
basis that the officers "didn't know they had to." We reject this proposition, for it
is a well-established principle, often advanced by the State in criminal
prosecutions, "that ignorance of the law is no excuse." State v. Binnarr, 400 S.C.
156, 160 n.7, 733 S.E.2d 890, 892 n.7 (2012). There would be a "fundamental
unfairness [in] holding citizens to 'the traditional rule that ignorance of the law is
no excuse,' while allowing those 'entrusted to enforce' the law to be ignorant of it."
United States v. Chanthasouxat, 342 F.3d 1271, 1280 (11th Cir. 2003) (internal
citation omitted) (quoting Bryan v. United States, 524 U.S. 184, 196 (1998)). In
fact, the officers' lack of knowledge of the existence of section 17-30-140 is
exacerbated in this case because the statute had been in effect for almost six years
at the time the NCPD was investigating Adams.

Because the only binding law in this case was a statute that forbade law
enforcement officers from installing a GPS device on Adams' car without court
authorization, there is no support for the State's invocation of the good-faith
reliance exception as an additional sustaining ground to uphold the conviction.7

                                          IV.

The exclusionary rule is a judicially created remedy for a Fourth Amendment
violation. The primary rationale for the exclusionary rule is to deter police

7
  Accord State v. Mitchell, 323 P.3d 69, 78 (Ariz. Ct. App. 2014) (rejecting
application of the good-faith exception rule because "no binding Arizona or
Supreme Court authority explicitly authorized law enforcement to trespass onto
private property to obtain information"); People v. LeFlore, 996 N.E.2d 678, 691
(Ill. 2013) (rejecting application of the good-faith exception in a GPS case); State
v. Allen, 997 N.E.2d 621, 626–27 (Ohio Ct. App. 2013) (rejecting application of
the good-faith exception in light of the "unsettled nature of the issue surrounding
Fourth Amendment constraints on GPS attachment and tracking" prior to Jones).
misconduct. Where there is no misconduct, and thus no deterrent purpose to be
served, suppression of the evidence is an unduly harsh sanction. Other judicially
created rules—such as the intervening acts doctrine and the good-faith reliance
exception—have developed to avoid suppression. As discussed above, we are
constrained to reject the State's reliance on the intervening acts doctrine and the
good-faith reliance exception. We do not make our decision lightly. In reversing
the court of appeals, we are mindful of and respect greatly the burdens faced daily
by our state's law enforcement officers. We are guided by the rule of law, which
provides no basis to uphold the denial of Adams' motion to suppress. In law, the
ends do not justify the means.


REVERSED AND REMANDED.

TOAL, C.J., PLEICONES, HEARN, JJ., and Acting Justice James E. Moore,
concur.